Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

 Response to Amendment
	The Examiner acknowledges the amendments to claim 1, the 112f interpretation regarding the “impact mechanism” is withdrawn.  
	The Examiner acknowledges the amendments and arguments regarding claim 1.  The 103 rejection of Suzuki in view of Arimura is maintained.  All arguments are fully addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP1982798) in view of Arimura (US 2009/0084568)
Regarding claim 1 (Currently Amended) Suzuki discloses a rotary impact tool comprising:
an impact mechanism  that includes a motor (Item 22), an anvil (Items 2 and 4), and a driving shaft (Item 8) ( Paragraphs [055-56]) and that generates an intermittent rotary impact force in an output shaft (Item 2a) by using a motor output from the motor; 
an impact sensor (Item 30, Paragraph [0107-108]) that detects an impact applied by the impact mechanism to the output shaft; 
a rotation angle detector that detects a rotation angle the motor or the anvil (Paragraph [0108] “means for detecting changes in the rotation angle of the motor (e.g. a frequency detector, rotation position detector, encoder, etc.) may be utilized”); 
a microcomputer (Item 38) programmed to perform as: 
a mode setting unit (Item 34, Paragraph [0061-62]) that sets a parameter setting mode for setting a plurality of parameter values for torque management or a work mode (Paragraph [0070 and 75-77]); 
a torque estimation unit (Item 104; Paragraph [0063]) that calculates a tightening torque value by using a detection result from the impact sensor; 
a parameter setting unit that sets a plurality of parameter values in the parameter setting mode (Paragraph [0075-77]); and 
a control unit that stops, in the work mode, a rotation of the motor based on the plurality of parameter values set by the parameter setting unit and in accordance with the tightening torque value calculated by the torque estimation unit (Paragraph [0079]), 
a memory (Item 120) that stores, in the parameter setting mode, the tightening torque value calculated by the torque estimation unit during a tightening work according to a user operation, wherein 
the parameter setting unit sets a seating determination level that is a torque value for determination of seating and a preset number of torque steps  (anvil strikes) corresponding to a shut-off impact count of the impact mechanism after the seating based on the tightening torque value stored in the memory (Paragraph [0070 and 74-79] describes how the user sets Item 34 to determine the applied torque value).  
Suzuki fails to explicitly disclose a torque estimation unit that calculates a tightening torque value by using a detection result from the impact sensor and a detection result from the rotation angle detector. Although Suzuki discloses the rotation angle detector can be used, it’s not discussed how it impacts the overall operation of the impact tool.   
Arimura teaches a rotary impact tool wherein a torque estimation unit that calculates a tightening torque value by using a detection result from the impact sensor and a detection result from the rotation angle detector (Paragraph [0026-0032]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the reading of the rotation angle detector as originally discussed in Suzuki to help obtain the torque value as taught by Arimura.  Since it is known that the amount of rotation of the bolt per impact in comparison to the amount of energy applied in each impact increases the accuracy of the torque estimation (Arimura (Paragraph [0033]). 
Regarding claim 2, (Previously Presented) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, wherein4DM_US 160580886-1.065933.0759Application No. Not Yet AssignedDocket No.: 065933-0759Amendment dated June 28, 2019 First Preliminary Amendmentthe torque estimation unit calculates the tightening torque value for each impact applied by the impact mechanism to the output shaft, and the memory stores the tightening torque value calculated for each impact (Suzuki Paragraph [0084]).  
Regarding claim 5, (Currently Amended) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, further comprising a display that displays the seating determination level and the preset number of torque steps set by the parameter setting unit (Suzuki Paragraph [0018] discusses how a display can be used. Paragraphs [0118-0125] discusses how the tool can use leds to visually communicate with the user ).  
Regarding claim 6, (Previously Presented) Suzuki in view of Arimura disclose the rotary impact tool according to claim 5, wherein the microcomputer is further programmed to perform as an acknowledgment unit that acknowledges an instruction to change at least one of the plurality of parameter values from a user and, wherein the parameter setting unit updates the at least one of the plurality of parameter values in accordance with the instruction from the user (Paragraphs [0100-104]).  
Regarding claim 7, (Currently Amended) Suzuki in view of Arimura disclose the rotary impact tool according to claim 1, wherein the parameter setting unit is configured to set the seating determination level and the preset number of torque steps for each of a plurality of tightening works (Suzuki Paragraph [0075-79] describes how Item 34 is set to a given number of value which correlates to a program and or a torque value.  The controller from there determines the number of impacts (torque steps) that are needed to accomplish that program).

Response to Arguments
	Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Applicant argues Suzuki does not disclose the feature of claim 3 (now amended into claim 1).  The Examiner respectfully disagrees.  The Examiner has revised the rejection so Applicant can better understand the Examiner’s viewpoint.  Item 34 can be a variety of things within Suzuki.  A pair of dials is one of those embodiments and for the sake of argument it will be the embodiment discussed.  The user of Suzuki sets the program they want to run by setting these dials.  The computer then correlates that information to a program that it runs and an end torque that it tightens a fastener to.  To support this, Paragraph [0074] discloses “In a first operational mode for tightening tool 1, the indicated number of first setting dial 33 on setting dial section 34 may be set between 0 to 9. Microcomputer 38 determines that a tightening operation will be performed and the number of times that hammer 4 will strike anvil 2 is set by setting dial section 34. The operation is continued as long as the main switch 48 is turned on and is terminated when the main switch 48 is turned off. The tightening operation is again started when the main switch 48 is again turned on. Preferably, the number of impacts determines the amount of torque that is applied to the fastening device. Thus, if the operator wishes to pre-determine the applied torque, setting dial section 34 is utilized to set a predetermined number of impacts.”  To Applicant’s further comment that there are no “torque steps”, the Examiner still disagrees since with each anvil strike there is an increase to the amount of torque applied to the fastener.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723